Citation Nr: 0618878	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than December 13, 
2004 for an initial 10 percent rating for a gunshot wound 
entry scar.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 to July 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which granted the veteran's claim for service 
connection for left knee/thigh gunshot wound residuals 
(muscle injury) and the entry and exit scars from this 
gunshot wound.  The muscle injury and exit scar were each 
evaluated as 10 percent and the entry scar was rated 
noncompensable, all effective the day after separation from 
service because the July 4, 1999 claim was filed within a 
year of the July 30, 1998 separation from service.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).

The veteran appealed the initial evaluations and the Board 
remanded the claims in September 2003 for additional 
development.  In a March 2005 rating decision and 
supplemental statement of the case (SSOC), the Appeals 
Management Center (AMC) increased the rating of the entry 
wound scar, but only as of the December 13, 2004 date of the 
VA examination.  In a January 2006 statement in support of 
claim (VA Form 21-4138), the veteran wrote: "I never ask[ed] 
for or about increased benefits.  I am not seeking a higher 
disability rating.  I am looking for an effective date on 
this claim from 1998."  The veteran has thus indicated that 
he is not seeking a higher rating and the only remaining 
claim is therefore one for an earlier effective date for the 
10 percent evaluation for the entry wound scar.  See Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993) (where a claimant 
expressly indicates and intent that adjudication of certain 
specific claims not proceed at a certain point in time, the 
Board does not have the authority to adjudicate those 
specific claims).


FINDINGS OF FACT

1.  The veteran's gunshot wound entry scar was noted in a May 
1997 service medical record to be tender to palpation.

2.  The veteran's July 4, 1999 claim for service connection 
for his entry wound scar was filed within a year of his July 
30, 1998 separation from service and he timely appealed the 
initial noncompensable evaluation assigned when this claim 
was granted.

3.  The June 2000 VA examination report did not indicate 
whether the veteran's entry wound scar was tender or painful. 

4.  The December 2004 VA examination report stated that the 
entry wound scar was tender to palpation.  It has more likely 
than not been tender since service.  He filed within 1 year 
of separation and the effective date is the day following the 
day of separation from service.


CONCLUSION OF LAW

With resolution of reasonable doubt in his favor, the 
criteria for an earlier effective date of July 31, 1998, but 
no earlier, for the initial rating of 10 percent assigned for 
his gunshot wound entry scar. 38 U.S.C.A. §§ 5110(b)(1)(2) 
(West 2002); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2) (2005), 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, apply to claims, such as the veteran's July 1999  
claim here, that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, as the Board will grant the earlier 
effective date sought by the veteran in this case, further 
discussion of the VCAA is unnecessary.

As noted above, this appeal is from the initial July 2001 
rating assigned for the veteran's entry wound scar from a 
gunshot wound.  The veteran has stated that he is entitled to 
the same effective date for the 10 percent rating he is 
receiving for the entry wound scar as he is for the exit 
wound scar and muscle injury, all of which are residuals of 
the in-service gunshot wound.  The entry wound scar received 
a noncompensable rating because it was not shown to be tender 
and painful warranting a 10 percent rating under the relevant 
diagnostic code then in effect, 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (effective prior to August 30, 2002).  This 
was based on the June 2000 VA examination finding that 
characterized the exit wound scar, on the medial/ inferior/ 
superior patella, as tender, but did not characterize the 
entry wound scar, on the medial posterior distal femur, as 
tender.  The Board noted in its September 2003 remand that 
the veteran claimed the entry wound scar was also painful and 
that the July 2000 VA examination failed to indicate whether 
or not the entry wound scar was painful or tender.  On 
remand, the December 2004 VA examination characterized the 
entry wound as a 1.5 cm. flat scar posteriorly that was 
moderately tender to palpation.  Based on this finding, the 
RO granted the 10 percent rating effective the date of the 
December 2004 VA examination because this was the date the RO 
found that the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2005) (effective date of award of 
increased compensation is earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim).

However, as the Board indicated in its September 2003 remand, 
the June 2000 VA examination did not indicate whether or not 
the entry wound scar was tender or painful.  The absence of 
such a finding is not the same as a finding that the scar was 
not tender or painful.  Significantly, a May 1997 service 
medical record contains the notation "(+) TTP entrance 
wound," meaning that the entry wound was tender to 
palpation.  The Board therefore finds that the basis for an 
increased rating, the tenderness of the scar, was factually 
ascertainable during service and at the time of the June 2000 
VA examination, notwithstanding the absence of a finding that 
the scar was tender or painful at the June 2000 VA 
examination.

The claim on appeal is still as a matter of law and original 
claim that was placed in appellate status by a notice of 
disagreement with the initial rating assigned, Fenderson v. 
West, 12 Vet. App. 119, 125 (1999), and this claim was filed 
on July 4, 1999, within a year of the July 30, 1998 
separation from service.  As the basis for the initial rating 
of 10 percent was factually ascertainable at the time the 
claim was filed, the veteran is entitled to an effective date 
of July 31, 1998, the day after separation from service.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).


ORDER

An earlier effective date earlier or July 31, 1998, but no 
earlier, for an initial rating of 10 percent for a gunshot 
wound entry scar is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


